 Case 4:20-cv-00468-ALM Document 13 Filed 06/21/21 Page 1 of 3 PageID #: 57




                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF TEXAS
                              SHERMAN DIVISION

 THE TRANSPARENCY PROJECT,                     §
                                               §
                      Plaintiff,               §    CIVIL ACTION No. 4:20CV468
                                               §
 v.                                            §
                                               §
 U.S. DEPARTMENT OF JUSTICE,                   §    JUDGE AMOS L. MAZZANT, III
                                               §
                      Defendant.               §

                                   STATUS REPORT

        Defendant, the United States Department of Justice (“DOJ”) and Plaintiff, The

Transparency Project, jointly submit this status report.

        Defendant:

        Defendant continues to process the approximately 340 pages of records responsive

to Plaintiff’s request pursuant to Plaintiff’s agreement to accept case summaries as

reported to the Court in November 2020. Defendant has consulted approximately a dozen

federal agencies and DOJ components, and a final determination cannot be made until

those agencies and components provide a determination regarding their information

contained within the records. Defendant anticipates consultation responses from some

agencies and DOJ components by the end of June, which Defendant will promptly

review. However, to the extent certain pages of records required consultation with more

than one federal agency or DOJ component, Defendant must wait for all consultation

responses before a final determination can be made for those certain pages. After

completing consultations (the time of which is uncertain and depends in part on the


Status Report                                                                          Page 1
 Case 4:20-cv-00468-ALM Document 13 Filed 06/21/21 Page 2 of 3 PageID #: 58




response times of other agencies and DOJ components), Defendant will finalize its

processing and produce any non-exempt, responsive pages subject to the FOIA. Within

30 days of this filing, Defendant will provide Plaintiff with a status update regarding

consultation responses and discuss a timeline to produce any non-exempt, responsive

pages. The parties will provide a further status update to the Court 60 days from the date

of this filing, on or before August 21, 2021.


        Plaintiff:


        The Plaintiff cannot agree to the Justice Department’s request for an unspecified

amount of additional time to produce 340 pages. The Plaintiff originally submitted its

FOIA request on March 13, 2018, i.e., more than three years ago. See First Amended

Complaint (Doc. No. 7) 2, ¶5. The Justice Department completely ignored that FOIA

request until after it got sued, filing its first answer (Doc. No. 5) on October 1, 2020. As

the Court can see from the attached email correspondence (Exhibit 1) between Asst. U.S.

Attorney Andrea Parker and Ty Clevenger, the Plaintiff agreed to accept short summaries

of each responsive set of documents in order to expedite matters. When the Justice

Department offered on November 10, 2020 to produce such summaries, id., the Plaintiff

was not informed that the summaries alone would take eight or more months for review

and production. After more than three years of delay, the Plaintiff cannot accept more

indefinite delays. If the Justice Department cannot produce the summaries within 45

days, then the Plaintiff intends to ask the Court to order rolling production of all

responsive documents.


Status Report                                                                             Page 2
 Case 4:20-cv-00468-ALM Document 13 Filed 06/21/21 Page 3 of 3 PageID #: 59




                                   Respectfully submitted,

                                   /s/ Ty Clevenger
                                   TY CLEVENGER
                                   Attorney at Law
                                   P.O. Box 20753
                                   Brooklyn, NY 11202-0753
                                   Tel: (979) 985-5289
                                   Fax: (979) 530-9523
                                   Email: tyclevenger@yahoo.com


                                   NICHOLAS J. GANJEI
                                   ACTING UNITED STATES ATTORNEY

                                   /s/ Andrea L. Parker (with permission)
                                   ANDREA L. PARKER
                                   Assistant United States Attorney
                                   Texas Bar No. 00790851
                                   550 Fannin St., Suite 1250
                                   Beaumont, Texas 77701-2237
                                   Tel: (409) 839-2538
                                   Fax: (409) 839-2550
                                   Email: andrea.parker@usdoj.gov




Status Report                                                               Page 3
